633 N.W.2d 366 (2001)
In re RECOMMENDATION OF JUDICIAL TENURE COMMISSION.
Docket No. 119922.
Supreme Court of Michigan.
September 25, 2001.
On order of the Court, the Judicial Tenure Commission has issued a decision and recommendation for discipline. Respondent has consented to that order of discipline. Having reviewed the submission by the Commission, we conclude that entry of the requested order of discipline would be inappropriate.
This Court is convinced that a private censure is an insufficient response to the allegations against the Respondent, if those allegations are, in fact, true. More important, given that this Court has held that equivalent misconduct should be treated equivalently, In re Brown, 461 Mich. 1291, 1292, 625 N.W.2d 744 (1999), a private censure should be recommended only in circumstances involving minor misconduct. It is inappropriate that the most lenient sanction of private censure should be recommended in cases where a more severe response, such as suspension, is warranted. In the present case, the Commission recommends a private censure and a three-month suspension. There will rarely be a case in which a private censure would be an appropriate response to misconduct warranting a three-month suspension. The Commission has failed to explain why this is an exceptional case justifying a lengthy suspension but private censure.
For these reasons, we REJECT the Commission's decision and recommendation and REMAND the matter for further proceedings. Furthermore, we instruct the Commission to apply the criteria for evaluating judicial discipline cases as set forth in In re Brown, supra at 1292-93, 625 N.W.2d 744.
We further ORDER that this Court's file, including this order, be and remain confidential and not open to public inspection until further order of the Court.